Case 1:20-cv-00532-LO-MSN Document 28 Filed 10/20/20 Page 1 of 1 PageID# 181



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




   CRAlCHiCKS,

                          Plainliff,

           V.                                                Civil Action No. l:20-cv-00532
                                                             Hon. Liam O'Grady
   Alarm.com,Inc.,

                          Defendant.




                                             ORDER


       This matter comes before the Court on the passage of the deadline for Plaintiff to file an

Amended complaint. Plaintiff filed his initial Complaint in this action on May 8, 2020(Dkt. 1).

Defendant filed a Motion to Dismiss for Failure to State a claim on July 2(Dkt.l 1), which this

Court granted without prejudice on August 6, 2020 (Dkt. 27). In that Order, the Court ordered

Plaintiff to file an Amended Complaint within 30 days if he wished this action to continue.

Because Plaintiff has declined to file an Amended Complaint within that 30-day period, this

action is DISMISSED WITH PREJUDICE.

       It is SO ORDERED.




October 35 2020                                     Liam O'Ot^y
Alexandria, Virginia                                 United States District Judge
